11. Textile names and related labelling of textile products (
Mr President, we have agreed a joint statement with the Council. The minister, Mrs Györi, who was able to speak here last night, has asked me to read it out, as she has lost her voice. It contains four lines:
A joint statement by the European Parliament and the Council. 'The European Parliament and the Council are mindful of the importance of providing accurate information to consumers, in particular, when products are marketed with an indication of origin so as to protect them against fraudulent, inaccurate or misleading claims. The use of new technologies such as electronic labelling, including radio frequency identification, may be a useful tool to provide such information while keeping pace with technical development. The European Parliament and the Council invite the Commission, when drawing up the report pursuant to Article 24a of the regulation, to consider their impact on possible new labelling requirements including with a view to improving the traceability of textile products'. That is all and now the Minister will nod I hope.